


110 HR 2828 PCS: To provide compensation to relatives of

U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		II
		Calendar No. 403
		110th CONGRESS
		1st Session
		H. R. 2828
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 3, 2007
			Received and read the first time 
		
		
			October 4, 2007
			Read the second time and placed on the
			 calendar
		
		AN ACT
		To provide compensation to relatives of
		  United States citizens who were killed as a result of the bombings of United
		  States Embassies in East Africa on August 7, 1998.
	
	
		1.Short titleThis Act may be cited as the Foreign
			 Service Victims of Terrorism Act of 2007.
		2.Death
			 gratuitySection 413 of the
			 Foreign Service Act of 1980 (22 U.S.C. 3973) is amended—
			(1)in subsection (a),
			 in the first sentence, by striking at the time of death and
			 inserting at level II of the Executive Schedule at the time of death,
			 except that in the case of foreign national employees, foreign nationals
			 appointed under section 303, and locally employed staff the amount shall be
			 equal to one year’s basic salary at the highest step of the highest grade on
			 the local compensation plan of the country in which the foreign national or
			 locally employed staffer was being paid;
			(2)by redesignating
			 subsection (d) as subsection (e); and
			(3)by
			 inserting after subsection (c) the following new subsection:
				
					(d)In addition to a death gratuity payment
				under subsection (a), the Secretary or the head of the relevant United States
				Government agency is authorized to provide for payment to the surviving
				dependents of a Foreign Service employee or a Government executive branch
				employee, if such Foreign Service employee or Government executive branch
				employee is subject to the authority of the chief of mission pursuant to
				section 207, of an amount equal to a maximum of eight times the salary of such
				Foreign Service employee or Government executive branch employee if such
				Foreign Service employee or Government executive branch employee is killed as a
				result of an act of international terrorism. Such payment shall be accorded the
				same treatment as a payment made under subsection (a). For purposes of this
				subsection, the term act of international terrorism has the
				meaning given such term in
				section
				2331(1) of title 18, United States
				Code.
					.
			3.Payments to
			 families of certain victims of terrorismSubject to the availability of
			 appropriations specifically for the purpose specified in this section as
			 provided in appropriations Acts enacted on or after October 1, 2007, and
			 notwithstanding any other provision of law, the Secretary of State shall pay
			 the maximum amount of payment under section 413(d) of the Foreign Service Act
			 of 1980 (as amended by section 2(3) of this Act) to an individual described in
			 such section 413(d) or to an individual who was otherwise serving at a United
			 States diplomatic or consular mission abroad without a regular salary who was
			 killed as a result of an act of international terrorism (as such term is
			 defined in section
			 2331(1) of title 18, United States Code) that occurred between
			 January 1, 1998, and the date of the enactment of this Act, including the
			 victims of the bombing of August 7, 1998, in Nairobi, Kenya. Such a payment
			 shall be deemed to be a payment under section 413(d) of the Foreign Service Act
			 of 1980, except that for purposes of this section, such payment shall, with
			 respect to a United States citizen receiving payment under this section, be in
			 an amount equal to ten times the salary specified in this section. For purposes
			 of this section and section 413(d) of such Act, with respect to a United States
			 citizen receiving payment under this section, the salary to be used for
			 purposes of determining such payment shall be $94,000.
		
	
		
			Passed the House of
			 Representatives October 2, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
	
		October 4, 2007
		Read the second time and placed on the
		  calendar
	
